Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20          PageID.36    Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DAVIN GRIFFIN,


                          Petitioner,                 Case No. 2:19-cv-13469
                                                      Hon. Denise Page Hood
v.

J.A. TERRIS,

                     Respondent.
___________________________________/

     OPINION AND ORDER SUMMARILY DENYING PETITION FOR A
     WRIT OF HABEAS CORPUS AND DENYING LEAVE TO APPEAL IN
                       FORMA PAUPERIS

       Federal prisoner Davin Griffin (“Petitioner”), confined at the Federal

Correctional Institution in Milan, Michigan, filed this pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner filed a letter seeking a ruling

on his petition. He cites the COVID-19 pandemic claiming he has underlying health

conditions. Neither this petition nor the letter seeks compassionate release under 18

U.S.C. § 3582. However, the Court notes that it cannot review such a claim because

a prisoner must “fully exhaust[ ] all administrative rights” or else must wait for 30

days after the warden's “receipt of [their] request.” 18 U.S.C. § 3582(c)(1)(A);

United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020).
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20          PageID.37    Page 2 of 7




      In 2013, Petitioner was convicted in the Northern District of Iowa pursuant to

his guilty plea of possession with intent to distribute 28 grams or more of cocaine in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). On April 10, 2014, the Court

sentenced Petitioner as a career offender 188 months’ imprisonment, 5 years of

supervised release, and a $100 special assessment. See United States v. Griffin,

Northern District of Iowa No. 13-cr-02037. At sentencing Petitioner did not contest

his designation as a career offender. Id. ECF No.33, Page ID.4-5. In the present

action, Petitioner argues that he was erroneously sentenced as a career offender

under U.S.S.G. § 4B1.2(a)(2) because his prior Iowa burglary convictions should

not have qualified as crimes of violence. For the reasons set forth below, the Court

will summarily deny the petition and deny leave to appeal in forma pauperis.

                                   I. Background

      As indicated above, Petitioner did not contest the application of the career

offender provisions of the advisory guidelines at his sentencing hearing. Rather, he

argued in favor of a downward variance pursuant to the 18 U.S.C. § 3553(a) factors

Id., ECF No.33, Page ID.10-14. The Court considered his arguments and recognized

its authority to vary downward but declined to do so. Id. at 15-18. The court stated

it would, however, take Petitioner’s arguments into consideration when deciding

where in the advisory range to sentence him, and it eventually sentenced Petitioner

to the very bottom of the recommended range of 188 to 235 months. Id. at 16.

                                          2
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20           PageID.38    Page 3 of 7




      Petitioner filed a direct appeal, asserting two claims: (1) his sentence was

substantively unreasonable and (2) the district court did not adequately consider his

arguments for a variance. The Eighth Circuit affirmed. United States v. Griffin, 583

F. App’x 576 (8th Cir. 2014).

      Petitioner subsequently filed a motion under 28 U.S.C. § 2255 on December

10, 2015, arguing in part that he was denied the effective assistance of counsel at

sentencing for his attorney’s failure to challenge his status as a career offender. See

Griffin v. United States, Northern District of Iowa No. 15-2107, ECF No. 1. The

Court denied the motion. Id. The Eighth Circuit subsequently denied a certificate of

appealability. Griffin v. United States, No. 19-1088 (8th Cir. May 13, 2019).

Petitioner applied for permission to file a second § 2255 motion, but the application

was denied. Griffin v. United States, No. 19-2522 (8th Cir. Oct. 28, 2019).

      In the present action, Petitioner asserts that he is entitled to § 2241 relief

because he was erroneously designated as a career offender in violation of Johnson

v. United States, 135 S. Ct. 2551 (2015) (imposing increased sentence under residual

clause of 18 U.S.C. § 924(e)(2)(B), held to violate Fifth Amendment’s guarantee of

due process); Mathis v. United States, 136 S. Ct. 2243 (2016) (defendant improperly

sentenced under 18 U.S.C.S. § 924(e), based on prior burglary convictions when

state burglary law was broader than generic burglary); United States v. Davis, 139

S. Ct. 2319 (2019) (18 U.S.C.S. § 924(c)(3)(B), creating sentencing enhancement

                                          3
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20           PageID.39    Page 4 of 7




for use of firearm during commission of felony held unconstitutionally vague); and

Sessions v. Dimaya, 138 S.Ct. 1204 (2018) (addressing constitutionality of similar

residual clause regarding the deportation of aliens under 18 U. S. C. §16).

                                    II. Discussion

      The primary mechanism for challenging the legality of a federal sentence

apart from a direct appeal is a motion to vacate, set aside, or correct the sentence

under 28 U.S.C. § 2255. United States v. Peterman, 249 F.3d 458, 461 (6th Cir.

2001). The Sixth Circuit affirmed this principle in Hill v. Masters, 836 F.3d 591 (6th

Cir. 2016), where it explained that “[a] challenge to the validity of a federal

conviction or sentence is generally brought as a habeas corpus petition pursuant to §

2255, while a petition concerning the manner or execution of a sentence is

appropriate under § 2241.” Id. at 594.

      Petitioner is challenging the length of his federal sentence, as opposed to the

execution or manner in which he is serving his sentence. Therefore, he may proceed

under § 2241 only if the remedy under § 2255 “is inadequate or ineffective to test

the legality of his detention,” 28 U.S.C. § 2255(e). “‘The circumstances in which §

2255 is inadequate and ineffective are narrow.’” Hill, 836 F.3d at 594 (quoting

Peterman, 249 F.3d at 461).

      In Wright v. Spaulding, 939 F.3d 695 (6th Cir. 2019), the Sixth Circuit

clarified Hill and held that a federal prisoner cannot seek relief via a § 2241 petition

                                           4
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20           PageID.40    Page 5 of 7




through the saving clause of § 2255 without showing that he had no prior reasonable

opportunity to bring his argument for relief. Id. at 705. The petitioner must show that

binding adverse precedent left him with “no reasonable opportunity” to make his

current claims any earlier, “either when he was convicted and appealed or later when

he filed a motion for postconviction relief under § 2255.” Id. at 703.

      Petitioner does not meet the Wright criteria for seeking relief from his

sentence under § 2241. He has pointed to no binding adverse precedent that

prevented him from raising his claims either on direct appeal or in his § 2255

petition. Indeed, it appears he raised his current claims via an ineffective assistance

of counsel claim in his prior motion. Moreover, the case upon which Petitioner’s

claim chiefly relies, Johnson, was available to Petitioner when he filed his first

motion under § 2255. Although Mathis was decided in 2016, just after he filed his

initial motion, Petitioner filed two supplemental pleadings in which he could have

raised Mathis as a basis for relief. See Griffin v. United States, ECF Nos. 2, 3, 4, and

12. In any event, the argument that Petitioner’s prior burglary convictions did not

make him a career offender under the proper application of the categorical approach,

was an argument available to him even at the time of his direct appeal. See Taylor

v. United States, 495 U.S. 575 (1990); Finley v. Kizziah, 2019 U.S. App. LEXIS

34088, *3-4 (6th Cir. Nov. 14, 2019). Finally, neither Sessions nor Davis, also relied



                                           5
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20           PageID.41    Page 6 of 7




upon by Petitioner have any application to this case. Petitioner sentence was not

enhanced for his use of a firearm, nor was he deported.

      Finally, it should be noted that the entirety of Petitioner’s argument was

undercut by Beckles v. United States, 137 S. Ct. 886, 894 (2017), where the Supreme

Court concluded that the advisory nature of the post-Booker guidelines takes the §

4B1.2 residual clause outside Johnson’s ambit.

      As Petitioner has failed to satisfy the conditions set forth in Wright, he may

not maintain this action under § 2241.

                                   III. Conclusion

      For the reasons given above, the Court summarily denies the petition for writ

of habeas corpus. The Court grants the Application to Proceed Without Prepaying

Fees and Costs (ECF No. 2) even though it appears Petitioner had the ability to pay

the $5.00 fee based on an unsigned certificate of account activity. However, the

Court denies leave to appeal this decision in forma pauperis because an appeal would

lack merit and could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

      Finally, Petitioner is not required to apply for a certificate of appealability if

he attempts to appeal this decision because “the statutory language imposing the

certificate-of-appealability requirement clearly does not extend to cases where . . .

detention arose out of federal process but the proceeding is not under § 2255.”



                                           6
Case 2:19-cv-13469-DPH-RSW ECF No. 5 filed 07/31/20      PageID.42   Page 7 of 7




     Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004).

     IT IS SO ORDERED.



                                           s/Denise Page Hood
                                           Hon. Denise Page Hood
                                           Chief United States District Judge
Dated: July 31, 2020




                                       7
